Title: To James Madison from George Davis, 9 December 1804 (Abstract)
From: Davis, George
To: Madison, James


9 December 1804, Tunis. No. 22. “On the 20th. ultimo a complaint was made to His Excellency the Bey, that an American Frigate, had recaptured a Tunisian prize, and sent her into the port of Malta; where she is detained by order of the Commander in chief of the American Squadron—His Excellency requested me to write the Commodore, that the Vessel must be immediately returned, and all expences which might arise from her detention, paid by the captors—the following day, letters were received from Leghorn, a Copy of which I have the honor to enclose You.
“No American Ship, has been sent into this port, as stated by Capt. Egery; nor has any complaint of an abuse of my Passport been made before this instance—if Capt. Egery, had have made a direct representation at Tunis, and not at Leghorn, full satisfaction should have been rendered him, before this period—On the receipt of the letters; I stated the circumstance to the Sapatapa; the Rais was at Sphax; the Bey immediately dispatched an Amba to bring him to Tunis, with the assurance that the property should be restored, and exemplary punishment inflicted on the offender; both of these circumstances, were fully stated to Commodore Barron, and the Consul General Lear, by letters bearing date November 24th. and 25th.
“On the evening of the 27th. anchored in the road of the Gouletta an American Frigate—on the 28th. I had permission to go on board—She proved to be the Constellation Capt. H. G. Campbell, (Seven days from Tripoli) who, informed, that he was not charged with dispatches of any kind for me; that his Instructions directed him, to demand of the Bey of Tunis, by letter or in any other way he deemed most expedient, a restitution of the property taken from Capt. Egery; and ample satisfaction for the indignities offered the flag of the U. States. There were also on board two of the Moors belonging to the Tunisien prize, whom Capt. C. was directed to release in case of their being recognized as Subjects of the Bey, with a promise that the Vessel should be immediately returned, in the same good order she was captured—The Tunisiens were sent on Shore the next morning.
“On the 3d. Capt. Campbell and officers, were presented to the Bey—His Excy. requested me to state to the Captain, as well as the Commodore, that the prize vessel, must be conveyed to Tunis, not only to protect her from the enemy, but also from the dangers of the seas, that the Season was already far advanced; and the only person capable of navigating her, had been sent to this place, that in case of capture, or loss, we must not only answer for the Vessel, but his Subjects on board—he added that if Capt. C. had any communications to make, it might be done to the Minister.
“Waited on the Sapatapa, whom I informed that the Commodore and Commander in chief of the American forces in these Seas, had dispatched this frigate to Tunis, for the purpose of ascertaining the validity of the Tunisien Agent’s reclamation of the prize; as also to demand immediate Satisfaction for the robbery, committed on Capt. Egery: The Sapatapa observed that there was no necessity to send a frigate for such a purpose—that the representation I had already made, would be sufficient to ensure full and ample Justice; that the Rais was still at Sphax; and that the prize being proved Tunisien property, shd. be delivered to the Owners at Tunis, by the captors.
“On the 7th. & 8th. we were at Bardo—the Sapa. constantly urged the indispensable necessity of our conveying the Prize to Tunis—he informed us, that the Amba had returned from Sphax, without the Rais, as he was at Jerba; but on his arrival, he should be punished for the indignities offered Capt. Egery; and kept in prison untill the property was restored, or its just value—Capt. Campbell, took his leave.
“Constantine has declared itself an independent Republic—the new Bey, has fled with his Camps—the Sheriff daily becomes more powerful. We have had many heavy falls of rain, within a few days; which revives the Bey’s hopes for the ensuing harvest.”
